Citation Nr: 1502097	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-18 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a schedular rating in excess of 10 percent for right knee status post arthroscopy.

2.  Entitlement to a schedular rating in excess of 10 percent for left knee patellofemoral syndrome.

3.  Entitlement to a schedular rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to an extraschedular rating for a bilateral knee disability and degenerative disc disease of the lumbar spine.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).

On examination in May 2011, the Veteran reported that he is unable to work due to medical problems, namely problems with his joints.  As the Veteran has alleged that he is unemployable due to his service-connected disabilities and has filed claims for increased ratings for his service-connected disabilities, the Board finds that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  Under Rice, the Board has jurisdiction over the TDIU claim and, for the purpose of clarity, has separately captioned the issue on the title page.

The issues of entitlement to TDIU and extraschedular ratings for bilateral knee and low back disabilities are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 3, 2011, the Veteran's service connected right knee disability was shown to be productive of limited range of motion and instability.

2.  Since May 3, 2011, the Veteran's service connected right knee disability has been shown to be productive of limited range of motion.

3.  Prior to May 3, 2011, the Veteran's service connected left knee disability is shown to be productive of limited range of motion and instability.

4.  Since May 3, 2011, the Veteran's service connected left knee disability is shown to be productive of limited range of motion.

5.  The Veteran's service connected low back disability is shown to be productive of subjective complaints of pain and forward flexion to 45 degrees with no evidence of ankylosis and no incapacitating episodes as defined by regulation.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating of 20 percent, but not higher, for limitation of flexion for right knee status post arthroscopy prior to May 3, 2011 have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5257, 5260, 5261 (2014).

2.  The criteria for a separate schedular rating of 10 percent for right knee instability prior to May 3, 2011 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5257, 5260, 5261 (2014).

3.  The criteria for a schedular rating in excess of 10 percent for limitation of flexion for right knee status post arthroscopy since May 3, 2011 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5257, 5260, 5261 (2014).

4.  The criteria for a separate schedular rating of 10 percent for right knee limitation of extension from February 1, 2013 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5257, 5260, 5261 (2014).

5.  The criteria for a separate schedular rating of 10 percent for left knee instability prior to May 3, 2011 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5257, 5260, 5261 (2014).

6.  The criteria for a schedular rating in excess of 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5257, 5260, 5261 (2014).

7.  The criteria for a schedular rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5103A (West 214); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Letters of March 2011 and June 2011 satisfied the duty to notify provisions.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated and the record does not contain evidence that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in May 2011 and February 2013; the records do not reflect that these examination were inadequate for rating purposes.  Although the claim file was not reviewed in the February 2013 VA examination, this does not render the examination inadequate as both the May 2011 and February 2013 reports of examination contain detailed explanations of the current severity of the Veteran's bilateral knee and low back disability. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

General Rating Principles

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).


Rating the Knee

The Veteran's bilateral knee disability was initially evaluated under Diagnostic Code (DC) 5260-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; 38 C.F.R. § 4.27.  Here, DC 5024 states that diseases under this diagnostic code will be rated as arthritis based on limitation of motion of the affected parts.

Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003 (2014).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2014).   

Under DC 5257, the criterion for a 10 percent rating is slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating, the maximum rating for this Diagnostic Code requires severe recurrent subluxation or lateral instability.

Under DC 5260, flexion limited to 60 degrees is noncompensable.  The criterion for a 10 percent rating is flexion limited to 45 degrees.  The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees.  The criterion for the maximum rating under this Diagnostic Code, 30 percent, is flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

Under DC 5261, extension limited to 5 degrees is noncompensable.  The criterion for a 10 percent rating is extension limited to 10 degrees.  The criterion for a 20 percent rating is extension limited to 15 degrees.  The criterion for the next higher rating, 30 percent, is extension limited to 20 degrees.  The criterion for the next higher rating, 40 percent, is extension limited to 30 degrees.  The criterion for the maximum rating under this Diagnostic Code, 50 percent, is extension limited to 45 degrees. 38 C.F.R. § 4.71a.

Normal knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Under 38 C.F.R. § 4.71a, there are other diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected knee disorders. 

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5259 (removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).  38 C.F.R. § 4.71a, DC 5256, 5258, 5259, 5262, 5263.

A knee disability rated under DC 5257 or DC 5259 warrants a separate rating for arthritis based on X-ray findings and limitation of motion under DC 5260 or DC 5261; limitation of motion need not be compensable, but must at least meet the criteria for a zero-percent rating under those codes.  A separate rating for arthritis may also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003. VAOPGCPREC 9-98 (1998).  Separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261. VAOPGCPREC 9-2004 (2004).

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Facts

Private treatment records from Dr. Rolando Chin, dated December 2010, report evidence of bilateral knee pain, swelling, and instability.  The Veteran reported that he experienced the aforementioned symptoms mainly upon raising in the morning.  Dr. Chin also noted evidence of marked limitation on range of motion testing with pain and grinding at 20 degrees flexion in the right knee and 115 degrees flexion in the left knee. Tinnel's test was positive with pain upon palpation.  The diagnosis was bilateral knee patellofemoral syndrome with osteoarthritis and instability.

On VA examination in May 2011, the Veteran reported a history of pain and stiffness in multiple joints.  He stated that the pain worsened with physical activity and was relieved by Naproxen.  On physical examination, the examiner noted bilateral tenderness to palpation at the joint line and bilateral mild effusion of both knees.  Range of motion results were as follows:  right knee flexion was 0 to 130 degrees; left knee flexion was 0 to 120 degrees.  There was objective evidence of pain on active motion testing for both knees; however, there were no additional limitations of motion after repetitive motion testing.  The Veteran assessed right knee osteoarthritis and left knee patellofemoral syndrome.  The examiner also opined that the Veteran would experience decreased mobility and problems with lifting and carrying items.

On VA examination in February 2013, the examiner noted that range of motion results were left blank because on range of motion testing, the Veteran exhibited significant pain behavior and volitional limitation of motion.  The examiner also noted that when the Veteran was dressing and undressing, he was observed to have at least 120 degrees of flexion in the left knee and 100 degrees of flexion in the right knee.  Based on this observation the examiner opined that left knee motion was at least 5 degrees to 100 degrees and right knee motion was at least 10 degrees to 120 degrees.  The examiner noted that the Veteran was able to hop on his left knee while getting undressed (although the actual report says "hot" on his left knee, it is apparent from a plain reading of the examination report that this is a typographical error and that the examiner was referring to the Veteran being able to "hop" on his left knee), which the examiner stated is not compatible with a significant knee disability.  The examiner noted that the Veteran subjectively complained of weakened movement, pain, swelling, instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing, and using knee braces on a regular basis, but that objective testing revealed normal stability and no evidence or history of recurrent patellar subluxation or dislocation.  The examiner observed that there was evidence of medial tibial stress syndrome with no resulting symptomatology.  The examiner stated that X-ray results revealed minimal degenerative changes in the left knee and mild tricompartmental osteoarthritis in the right knee.  The examiner assessed  bilateral degenerative changes in the Veteran's knees.

In May 2013, following the February 2013 VA examination, records reflect that range of motion findings for the knees were 0 to 130 degrees bilaterally with mild crepitus, patellar grind, and mild medial and lateral joint tenderness.  Both knees were stable to stress.  Bilateral knee arthritis was assessed.

Right Knee Analysis

Prior to May 3, 2011

After considering the pertinent medical history as detailed above, and resolving any benefit of the doubt in favor of the Veteran, the Board finds that the Veteran meets the criteria for a separate 10 percent rating for his service-connected right knee disability prior to May 3, 2011 on the basis of instability.  Specifically, prior to May 3, 2011, the December 2010 treatment record shows "instability" of the right knee.  

However, a rating in excess of 10 percent for instability is not warranted under DC 5257, as the Veteran described only slight symptomatology, illustrated by instability mainly when raising from bed in the morning (as reported to private physician in December 2010).  Additionally, subsequent objective testing on VA examination in May 2011 and February 2013 failed to reveal any signs or symptoms of instability.  The Board does not find that such limited subjective symptoms without objective findings of instability amount to moderate instability as contemplated by DC 5257.

After resolving any benefit of the doubt in favor of the Veteran, the Board finds that the criteria for a higher rating under DC 5260 have also been met.  A 20 percent rating requires knee flexion limited to 30 degrees.  Specifically, prior to May 3, 2011, the record shows evidence of flexion limited to 20 degrees on examination in December 2010.  Accordingly, a 20 percent rating is warranted under DC 5260 prior to May 3, 2011 based on limited flexion.  A rating of 30 percent under DC 5260, however, is not warranted because there is no evidence that the Veteran's range of motion findings meet or nearly approximate flexion limited to 15 degrees, particularly given the findings from the 2011 examination report below which note that the Veteran demonstrated range of motion of the right knee to 130 and the 2014 examination report which revealed that the examiner observed the Veteran demonstrating at least 100 degrees of flexion when dressing and undressing at the examination.  The evidence of record is silent as it pertains to the Veteran's right knee extension prior to May 3, 2011.  The treatment report did not include repetitive range of motion testing; however, the Veteran did not complain of flare-ups or increasing limitation of motion with repetitive use.  Therefore, even considering any functional limitation, the Veteran's ranges of motion did not meet or nearly approximate that required for a higher rating.  Nothing in the evidence of record shows limitation of extension to the extent necessary for a separate rating under Diagnostic Code 5261 prior to May 3, 2011.

Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 are not applicable, as the presence of ankylosis of the right knee, a meniscus impairment, a tibia and fibula impairment, and genu recurvatum have not been demonstrated.  There are no other diagnostic codes which would provide higher or separate schedular rating for the Veteran's right knee disability.

Since May 3, 2011

After considering the pertinent medical history as detailed above, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for his service-connected right knee disability from May 3, 2011.

The evidence does not support a rating under DC 5257 for right knee disability.  The May 3, 2011 VA examination noted no laxity in the right knee and objective testing during the February 2013 VA examination revealed no evidence of recurrent patellar subluxation or dislocation.  In particular, anterior and posterior instability were normal on testing, as was medial-lateral instability.  The VA outpatient treatment record failed to reveal objective evidence of right knee instability or recurrent subluxation.  In the absence of any objective evidence of right knee instability or subluxation for this time period, a disability rating under DC 5257 is not warranted.  

The criteria for a higher rating under DC 5260 for limitation of flexion have not been met for this time period.  For the relevant time period, the Veteran is currently rated as 10 percent disabling for limitation of flexion under DC 5260.  A 20 percent rating under DC 5260 requires knee flexion limited to 30 degrees.  
There is no evidence that the Veteran's range of motion findings meet or nearly approximate flexion limited to 30 degrees less after May 3, 2011.  For example, range of motion findings on examination in May 2011 showed the right knee to have 130 degrees of flexion, with no change after three repetitions.  Significantly, the examination report showed no objective evidence of additional limitation of motion following repetitive motion.  Therefore, even considering any functional limitation, the Veteran's ranges of motion did not meet or nearly approximate that required for a higher rating.  Range of motion results from the February 2013 VA examination were unreliable; however, the examiner observed the Veteran having at least 100 degrees of flexion when dressing and undressing for the examination.  Accordingly, the Board finds that nothing in the evidence of record shows limitation of flexion to the level to warrant a rating in excess of 10 percent from May 3, 2011.

With respect to whether a separate rating is warranted under DC 5261 for limitation of extension, the Board notes that the May 3, 2011 shows extension from 0 degrees, indicating no limitation to extension.  And although the range of motion testing results from the February 1, 2013 VA examination were deemed invalid by the examiner, the examiner did observe the Veteran demonstrate range of motion of the right knee from 10 degrees when dressing and undressing.  After resolving any benefit of the doubt in favor of the Veteran, the Board finds this finding represent extension limited to 10 degrees.  Accordingly, a disability rating of 10 percent is warranted for right knee limitation of extension under DC 5261 from February 1, 2013.  

Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 are not applicable, as the presence of ankylosis of the right knee, a meniscus impairment, a tibia and fibula impairment, and genu recurvatum have not been demonstrated.  There are no other diagnostic codes which would provide higher or separate schedular rating for the Veteran's right knee disability.
Left Knee

Instability 

Prior to May 3, 2011

After considering the pertinent medical history as detailed above, the Board finds that the Veteran meets the criteria for a separate 10 percent rating for his service-connected left knee disability prior to May 3, 2011 on the basis of instability.  Specifically, a December 2010 treatment record notes instability of the left knee.  This record shows the Veteran complained of bilateral knee instability, mainly upon raising in the morning.  The Board finds that a rating in excess of 10 percent for instability is not warranted under DC 5257 for this time period as the Veteran described only slight symptomatology, illustrated by symptoms of instability restricted to mainly when raising from bed in the morning.  Additionally, subsequent objective testing on VA examination in May 2011 and February 2013 failed to reveal any signs or symptoms of instability.  The Board does not find that such limited symptoms without objective findings amount to moderate instability as contemplated by DC 5257.

From May 3, 2011

The evidence does not, however, support a the assignment of a separate rating under DC 5257 for a left knee disability as of May 3, 2011.  On the May 3, 2011 VA examination report, no laxity of the left knee was noted.  As noted above, objective testing during the February 2013 VA examination revealed no evidence of recurrent patellar subluxation or dislocation or instability.  Additionally, the VA outpatient treatment records failed to reveal objective evidence of left knee instability or recurrent subluxation after May 3, 2011.  In the absence of any objective evidence of left knee instability or subluxation, a separate rating under DC 5257 is not warranted from May 3, 2011.

Left Knee disability, other than instability

With respect to the remaining potentially applicable DC for the left knee, after considering the pertinent medical history as detailed above, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for his service-connected left knee disability under any potentially applicable DC.

Specifically, the criteria for a higher rating under DC 5260 for limited flexion have not been met since May 3, 2011.  The Veteran is currently in receipt of a 10 percent rating under DC 5260; a 20 percent rating under DC 5260 requires knee flexion limited to 30 degrees.  A compensable rating under DC 5261 requires extension limited to 10 degrees.  There is no evidence that the Veteran's range of motion findings meet or nearly approximate flexion limited to 30 degrees or extension limited to 10 degrees from May 3, 2011.  For example, the May 2011 VA examination showed the left knee to have 120 degrees of flexion, and 0 degrees of extension, with no change after three repetitions.  Significantly, the examination report showed no objective evidence of additional limitation of motion following repetitive motion.  Therefore, even considering any functional limitation, the Veteran's ranges of motion did not meet or nearly approximate that required for a higher rating.  Range of motion results from the February 2013 VA examination were unreliable; however, the VA examiner observed that when the Veteran was dressing and undressing, he demonstrated at least 120 degrees of flexion and 5 degrees of extension in the left knee.  Accordingly, the record does not support a rating in excess of the current 10 percent assigned under DC 5260 for limitation of flexion or for assignment of a separate compensable rating for extension under DC 5261.  

Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 are not applicable in the instant case, as the presence of ankylosis of the left knee, a meniscus condition, a tibia and fibula impairment, and genu recurvatum have not been demonstrated.  There are no other diagnostic codes which would provide higher or separate schedular rating for the Veteran's left knee disability.

Low Back Disability

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2014).

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Id. Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; unfavorable ankylosis of the entire spine warrants a 100 percent evaluation. Id.

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Facts

Private treatment records from Dr. Rolando Chin, dated December 2010, report evidence of severe back pain and spams.  Forward flexion was limited to 45 degrees.  The report noted numbness and tingling radiating to the right foot and weakness on dorsiflexion of the right foot and big toes.

On VA examination in May 2011, the Veteran reported a history of pain, stiffness, and right leg numbness.  On physical examination, the examiner noted the presence of a low back spasm.  There was no evidence of spinal ankylosis or abnormal motor and sensory results.  Active range of motion testing was normal except for flexion limited to 45 degrees.  There was objective evidence of pain to all angles of range of motion.  X-ray imaging revealed early degenerative changes at L2-L3.  Results of motor, sensory, and reflex examinations were normal.  The examiner assessed multilevel degenerative disk disease of the lumbar spine.  The examiner also opined that the Veteran would experience problems with lifting.

On VA examination in February 2013, the Veteran reported symptoms of daily discomfort.  He presented an MRI performed in 2005, which is outside of the appeal period.  On physical examination, the examiner noted that the range of motion testing results were intentionally left blank because it was his opinion that the results were not valid for rating purposes.  The examiner explained that there was significant pain behavior and volitional limitation of motion by the Veteran.  The examiner further explained that sitting straight leg raising shows flexion possible to 90 degrees without pain.  The examiner also noted that the Veteran could easily bend over to dress and undress an equal amount without pain but that he would only demonstrate 30 degrees of flexion on direct examination.  The examiner noted the Veteran's subjective complaints of less movement, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, or weight-bearing.  Reflex and sensory examination results were normal.  There was no evidence of intervertebral disc syndrome.  The examiner assessed degenerative disc disease of the lumbar spine.

Analysis

The Veteran maintains that a higher rating is warranted for his service-connected low back disability.  Specifically, the Veteran asserts that at least a 50 percent rating is warranted based on his pain, decreased flexion, antalgic gait and posture.

Although the Veteran reported experiencing additional functional loss due to pain and fatigue, the most restrictive finding of a functional range of forward flexion was to 45 degrees, which does not approximate or equate to flexion of 30 degrees, which is the criteria for the next higher rating based on limitation of motion.  Even considering the subjective complaints of additional pain, fatigue and incoordination, the functional range of motion does not approximate flexion of 30 degrees or less, especially given the 2013 VA examiner's observation that the Veteran could easily bend over to dress and could hop on one leg when dressing, which the examiner noted demonstrated the Veteran had range of motion of the spine to at least 90 degrees.

There is no objective evidence of favorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome.  As such, the medical evidence of record does not warrant an increased rating of 40 percent. 

The Veteran's overall disability picture does not more nearly approximate or equate to the criteria for the next higher rating of 40 percent, and the lower rating must be assigned.  38 C.F.R. § 4.7.  As the preponderance of the evidence is against the claim for a higher rating, there is no doubt to be resolved and a higher rating is not warranted.

As for a separate rating for objective neurological abnormality, the Veteran is competent to report symptoms of right leg numbness.  On examination in May 2011 and February 2013, however, objective reflex and sensory testing were negative.  The Board finds the objective medical testing results to have more probative value than the Veteran's subjective report of symptoms.  Accordingly, the Board finds the competent evidence of record weighs against a finding of any associated neurologic abnormality.


ORDER

A schedular rating of 20 percent, but not higher, for limitation of flexion of right knee status post arthroscopy prior to May 3, 2011 is granted.

A separate schedular 10 percent rating, but not higher, for right knee instability prior to May 3, 2011 is granted.

A schedular rating in excess of 10 percent for limitation of flexion of right knee status post arthroscopy since May 3, 2011 is denied.

A separate schedular 10 percent rating, but not higher, for right knee limitation of extension from February 1, 2013 is granted.

A schedular rating in excess of 10 percent for limitation of flexion of left knee patellofemoral syndrome is denied.

A separate schedular 10 percent rating, but not higher, for left knee instability prior to May 3, 2011 is granted.

A schedular rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.


REMAND

On examination in May 2011, the Veteran reported that he is unable to work due to medical problems, namely problems with his joints. The Board finds that he has raised a claim of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 477 (2009) (holding that a request for TDIU whether expressly raised by the Veteran or reasonably raised by the record is not a separate claim for benefits, but rather, is part of a claim for increased compensation).  

The development of TDIU may have an impact on the complete picture of the Veteran's service-connected disabilities and its effect on his employability as it pertains to extraschedular consideration.  Thus, the issue of entitlement to an extraschedular rating will also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying the Veteran of what is necessary to substantiate the TDIU issue on appeal.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the effects his service-connected disabilities have on his ability to obtain and maintain substantially gainful employment consistent with his education and occupational experience.  The claim file and all electronic records must be made available to the reviewer, and the reviewer must specify in the report that the claim file and electronic records have been reviewed.

In doing so, provide the reviewer with a complete list of the Veteran's service-connected disabilities.  Based on a review of the evidence of record, the reviewer must provide an opinion as to whether the Veteran's service-connected disabilities, either individually or acting in concert, preclude him from securing and following a substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his non-service connected disabilities or age.

3.  Then, readjudicate the claim, to include consideration of whether referral for consideration of extraschedular ratings for the service-connected knees and back is warranted under 38 C.F.R. § 3.321.  If any of the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


